Title: To George Washington from Timothy Pickering, 26 August 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Augt 26. 1783.
                        
                        On the receipt of your Excellency’s letter of the 6th instant relative to the measures necessary for taking
                            possession of the posts on the frontiers, I considered the nature of the service, and made such inquiries as appeared
                            necessary to enable me to form an estimate of the expense. The next day I waited on Mr Morris, who desired me particularly
                            to state my ideas on the subject. These I laid before him. On the 16th I received notes payable in six months. I had asked
                            for cash. Mr Morris said if this state could exchange the notes, it would be well; he could not furnish cash. Being
                            informed that your Excellency was to be at Princeton on Tuesday or Wednesday last, I did not leave Philadelphia till
                            Monday. I waited at Princeton till Wednesday, expecting your arrival. On Thursday I came on. Immediately I began the
                            arrangements requisite to carry your orders into execution; I had given directions and money to Major Campbell, to
                            purchase in New York the articles necessary to be provided there; and had made such dispositions for the management of my
                            business here that I had fixed on Thursday morning for my departure for Albany to direct & hasten the preparations
                            in that quarter. But to-day Colo. Villefranche & Capt. Fairley who attended Baron Steuben to Canada, arrived with
                            such accounts as shew the taking possession of the frontier posts this Fall, to be apparently impracticable. To satisfy
                            your Excellency of this they supposed was one object of the Baron’s despatches, which Colo. Villefranche will present you.
                            I shall in consequence suspend all proceedings in this business until I receive your further command. I have the honour to
                            be with great respect your Excellency’s most obedt servt
                        
                            Tim: Pickering
                            Q.M.G.
                        
                    